Citation Nr: 0622755	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  05-20 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to the veteran's service-
connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Daughter


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel

INTRODUCTION

The veteran had active duty from June 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran and his daughter testified at a Board 
hearing at the RO in May 2006.  

By way of correspondence dated June 2006, the Board notified 
the veteran that it was granting his representative's motion 
to advance his appeal on the Board's docket pursuant to the 
provisions of 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A right knee disability, to include arthritis, was not 
manifested during the veteran's active service or for many 
years thereafter, nor is there competent evidence that shows 
it is causally linked to service or was caused or aggravated 
by his service-connected right ankle disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated 
during active service, nor may arthritis of the right knee be 
presumed to have been incurred therein; the veteran's right 
knee disability is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran in October 
2004 and issued the rating decision which was the initial 
denial of the veteran's claims in February 2005.  Thus, VCAA 
notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the October 2004 letter, VA informed the veteran of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
notes that the letter explicitly notified the veteran that he 
should submit any pertinent evidence in his possession.  
Thus, the Board believes that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.

With respect to any due process deficiency, it is pertinent 
to note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) (due 
process concerns with respect to VCAA notice must be pled 
with specificity), rev'd on other grounds 444 F.3d 1328 (Fed. 
Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   In May 2006, VA sent the veteran a letter which 
complied with the requirement of Dingess in that it informed 
the veteran of the criteria necessary to establish disability 
ratings and effective dates in the event that service 
connection was established for his disability.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and VA medical records.  The Board notes that 
the veteran has been afforded a thorough VA examination in 
connection with his claim, which included opinions addressing 
the nexus questions at hand.  Accordingly, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.  In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113  (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Secondary service connection shall be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a)  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995)..

The veteran's service medical records do not contain any 
evidence of a right knee injury or a chronic right knee 
disability.  The veteran was treated for a fracture of the 
right ankle while on active duty; service connection has been 
in effect for residuals of this fracture since 1946.  

He veteran underwent a VA examination in November 1947, 
approximately 22 months after his discharge from service.  
This evaluation was negative for any findings relating to a 
right knee disability.

Medical and X-ray evidence dated in recent years show that 
the veteran has a chronic right knee disability, to include 
arthritis.  The salient issues are whether or not the 
veteran's current right knee disability is related to his 
active duty service or his service-connected right ankle 
disability.   To this end, there is only one medical opinion 
of record.  

A May 2005 VA examination report shows that the veteran gave 
a history of a right knee injury incurred during active 
service.  He also indicated that his knee disability was 
secondary to his service-connected right ankle disability.  
The physician noted that because there was no documentation 
of a right knee injury during service and  the right ankle 
disability was well documented, he concluded that it was less 
likely than not that the veteran injured his right knee at 
the time he injured his right ankle.  He also opined that it 
was not at least as likely as not that his right knee pain 
developed secondary to his service-connected right ankle 
disability.  There is no contrary opinion of record.  

The Board acknowledges the veteran's honorable service and 
his contentions; however, opinions regarding medical 
causation and diagnosis require medical skills and must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The preponderance of the competent medical 
evidence is against a finding that the veteran's right knee 
disability is linked to any remote injury during service or 
was caused or aggravated by his service-connected right ankle 
disability.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also, generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a right knee disability, including 
arthritis, to include as secondary to service-connected 
residuals of a fracture of the right ankle, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


